The opinion of the court was delivered in by
Lowrie, J.
The decision below is founded on a misunderstanding of the case of Zell v. Arnold, 2 Pa. R. 292; a case which has twice before been misunderstood: 7 Watts 170 ; 12 State R. 381. All that is decided there is, that a justice of the peace has no jurisdiction of an action of tort for such negligence where the claim is over $100. No one doubts that assumpsit will lie in such a case; for the law implies a contract for care and skill, not as a fiction, but as a fact, from the “ understanding,” 13 S. & R. 44, or “ course of dealing between the parties;" 17 Id. 371; 6 Watts 387. This declaration is plainly in assumpsit. And certainly, when the law gives jurisdiction to justices “ of all causes of action arising from contract, express or implied,” it means to include such cases as this; else an action for carelessly soldering a tin bucket would be beyond the judicial competence of a justice. Other analogous cases show plainly enough that the justice has jurisdiction. 6 Watts 47; 7 Id. 175, 542.
Judgment reversed and judgment for plaintiff with costs.